DETAILED ACTION
This action is written in response to the application filed 5/17/19. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 10, 15, and 17-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Each of claims 10, 15, 17, and 18 recites “applying... a piecewise linear regression, deep learning algorithm”. However, this term is unclear for several reasons:
Piecewise linear regression was (at the time of filing) a known regression technique. Likewise, deep learning was a known class of algorithms. But “piecewise linear regression deep learning” does not seem to be a term of art, nor is its meaning readily apparent.
Although the Applicant mentions “piecewise linear regression, deep learning” several times in their specification, the Applicant does not describe this algorithm, nor provide pseudocode, nor point to another reference which explains the same.
The Applicant cites no prior art which makes clear the meaning of this term.
This algorithm also lacks enablement, as described below.


Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 10, 15, and 17-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Each of claims 10, 15, 17 and 18 recites “applying... a piecewise linear regression, deep learning algorithm”. However, this term does not appear to be a known technique at the time of filing, nor does the Applicant describe how this algorithm works.
In determining that the claims do not satisfy the enablement requirement, the examiner has considered each of the factors specified in In re Wands. (858 F.2d 731, 737 (Fed. Cir. 1988).)
(A) the breadth of the claims, and (B) the nature of the invention
The claims are broad in the sense that the recited device of claim 1 recites no particular purpose. Time-series modelling is a mathematical task which has application in virtually any problem solving area, from “stock market prices, weather forecasting to speech and image recognition”. (See C. Zang, “Deep Learning in Multiple Multistep Time Series Prediction, cited by Applicant in IDS.)
(C) the state of the prior art and (D) the level of one of ordinary skill
The Applicant cites no prior art which is relevant to the recited algorithm. Although the level of ordinary skill is high within the problem solving area of machine learning (e.g. presumably requiring a bachelors degree in computer science, mathematics, or a related field, as well as several years of relevant experience) new techniques cannot be replicated unless they are thoroughly described.
(E) The level of predictability in the art
Although computer science is a highly predictable field, new techniques must be well described before they can be reproduced by others.
(F) The amount of direction provided by the inventor
The Applicant has provided little guidance on how to accomplish the above-identified critical steps in the claimed invention. The term is mentioned several times in the written description (e.g. at [52], [59], [79] and [87]), but the Applicant never describes or defines the term.
(G) The existence of working examples
The Applicant provides no working example of the claimed invention.
(H) The 	quantity of experimentation needed to make or use the invention based on the content of the disclosure
Experimentation alone would not bring a computer scientist—even a highly skilled one—closer to reproducing the claimed invention without further guidance as to how to implement the feature in question.
The Examiner has considered the factors above and found that the quantity of experimentation necessary to reproduce the claimed invention is undue. Accordingly, claims 10, 15, 17, and 18 are 

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a device comprising a processor and a memory, which is a machine.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations identified below each, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components:
generating a plurality of input time series;
applying an algorithm to the plurality of input time series;
applying a plurality of weightings to the plurality of predicted time series;
applying a simulation to the plurality of weighted time series.
Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the recited functionality is performed by a processing system comprising a processor and a memory, the recited processor is recited at a high-level of generality such that it amounts to no more than a mere instructions to apply the exception using a generic computer component.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the only limitation on the performance of the described method is that it must be performed by a generic processing system. The claim thus recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The statement that the method is performed by computer does not satisfy the test of “inventive concept.” See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347, 2360 (2014). The claim additionally recites:
obtaining a plurality of datasets (insignificant pre-solution activity);
obtaining a plurality of historical output time series (insignificant pre-solution activity).
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 11 and 17, which each recite  analogous methods, as well as to dependent claims 2-10, 12-16, and 18-20. The additional limitations of the dependent claims are addressed briefly below:
Dependent claims 2, 3, 6, 8, 10, and 12 each recite additional details about the mental processes in their respective parent claims. For example, claim 2 recites “wherein the plurality of weightings comprise a plurality of historical weightings and a plurality of predictive weightings”.
Dependent claims 4-5, 7, 9, 13-16, and 18-20 each recite additional mental processes. For example, claim 4 recites “obtaining an actual output”, “comparing the at least one predicted output to 
Taken alone, the additional elements of the dependent claims above do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-7, 9-10 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Gooijer. (De Gooijer JG, Hyndman RJ. 25 years of time series forecasting. International journal of forecasting. 2006 Jan 1;22(3):443-73.)
Regarding claim 1, De Gooijer discloses a device, comprising:
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:

obtaining a plurality of datasets;
P. 459, sec. 11: “Combining forecasts, mixing, or pooling quantitative forecasts obtained from very different time series methods and different sources of information has been studied for the past three decades.” (Emphasis added.)
generating a plurality of input time series responsive to the obtaining of the plurality of datasets;
P. 459, sec. 11: “Combining forecasts, mixing, or pooling quantitative forecasts obtained from very different time series methods and different sources of information has been studied for the past three decades.” (Emphasis added.)
obtaining a plurality of historical output time series;
P. 457, sec. 10, Forecast evaluation and accuracy measures. “A bewildering array of accuracy measures have been used to evaluate the performance of forecasting methods. ... We first define the most common measures.”
(cont.) “Let Yt denote the observation at time t and Ft denote the forecast of Yt. Then define the forecast error as et =Yt - Ft and the percentage error as pt =100et/Yt. An alternative way of scaling is to divide each error, by the error obtained with another standard method of forecasting.” (Emphasis added.)
applying an algorithm to the plurality of input time series and the plurality of historical output time series to generate a plurality of predicted time series;
P. 457, sec. 10: “Let Yt denote the observation at time t and Ft denote the forecast of Yt. Then define the forecast error as et =Yt - Ft and the percentage error as pt =100et/Yt. An alternative way of scaling is to divide each error, by the error obtained with another standard method of forecasting.” (Emphasis added.)See generally secs. 2-6 discussing various forecasting algorithms, e.g. smoothing, ARIMA. Forecasting via neural networks is discussed at p. 453, sec. 6.4.
applying a plurality of weightings to the plurality of predicted time series to generate a plurality of weighted time series; and
P. 459, sec. 11: “Combining forecasts, mixing, or pooling quantitative forecasts obtained from very different time series methods and different sources of information has been studied for the past three decades.”
(cont.) “Numerous methods for selecting the combining weights have been proposed. The simple average is the most widely used combining method (see Clemen’s review and Bunn, 1985), but the method does not utilize past information regarding the precision of the forecasts or the dependence among the forecasts. Another simple method is a linear mixture of the individual forecasts with combining weights determined by OLS (assuming unbiasedness) from the matrix of past forecasts and the vector of past observations (Granger & Ramanathan, 1984).” (Emphasis added.)
applying a simulation to the plurality of weighted time series to generate at least one predicted output.
P. 459, sec. 11: “Numerous methods for selecting the combining weights have been proposed. The simple average is the most widely used combining method (see Clemen’s review and Bunn, 1985), but the method does not utilize past information regarding the precision of the forecasts or the dependence among the forecasts. Another simple method is a linear mixture of the individual forecasts with combining weights determined by OLS (assuming unbiasedness) from the matrix of past forecasts and the vector of past observations (Granger & Ramanathan, 1984).” (Emphasis added.)

Regarding claim 3, De Gooijer discloses its further limitation, wherein the plurality of input time series comprises a plurality of historical input time series that is based on the plurality of datasets, and wherein the plurality of input time series comprises at least one prospective input time series.
P. 459, sec. 11: “Combining forecasts, mixing, or pooling quantitative forecasts obtained from very different time series methods and different sources of information has been studied for the past three decades.” (Emphasis added.)Ft denote the forecast of Yt. Then define the forecast error as et =Yt - Ft and the percentage error as pt =100et/Yt. An alternative way of scaling is to divide each error, by the error obtained with another standard method of forecasting.” (Emphasis added.) The Examiner interprets “prospective input time series” as encompassing a prospective time-series forecast, as disclosed by De Gooijer.

Regarding claim 4, De Gooijer discloses its further limitation wherein the operations further comprise:
obtaining an actual output;
P. 457: “Let Yt denote the observation at time t and Ft denote the forecast of Yt. Then define the forecast error as et =Yt - Ft and the percentage error as pt =100et/Yt.” (Here, the actual output is Yt.)
comparing the at least one predicted output to the actual output; and
Id. Here, the comparison is Yt – Ft.
generating an error responsive to the comparing.
Id. Here, the error is et = Yt – Ft.

Regarding claim 5, De Gooijer discloses its further wherein the operations further comprise:
adjusting at least one parameter responsive to the generating of the error, wherein the at least one parameter is associated with the simulation, the plurality of weightings, or a combination thereof.
P. 459: “Rather than using fixed weights, Deutsch, Granger, and Tera¨svirta (1994) allowed them to change through time using regime-switching models and STAR models. Another time-dependent weighting scheme was proposed by Fiordaliso (1998), who used a fuzzy system to combine a set of individual forecasts in a nonlinear way. Diebold and Pauly (1990) used Bayesian shrinkage techniques to allow the incorporation of prior information into the estimation of combining weights. Combining forecasts from very similar models, with weights sequentially updated, was considered by Zou and Yang (2004).” (Emphasis added.)

Regarding claim 6, De Gooijer discloses its further limitation wherein the simulation comprises a Monte Carlo simulation.
P. 452: Clements and Smith (1997) compared a number of methods for obtaining multi-step-ahead forecasts for univariate discrete-time SETAR models. They concluded that forecasts made using Monte Carlo simulation are satisfactory in cases where it is known that the disturbances in the SETAR model come from a symmetric distribution. (Emphasis added.) The Examiner interprets ‘perturbation’ as encompassing ‘disturbances’ as disclosed by De Gooijer, which comes from random sampling that is an inherent feature of Monte Carlo simulations.

Regarding claim 7, De Gooijer discloses its further limitation wherein the applying of the simulation to the plurality of weighted time series comprises applying a perturbation that is representative of an uncertainty in the plurality of weighted time series to generate a range of confidence values associated with the at least one predicted output, and 
P. 452: “Clements and Smith (1997) compared a number of methods for obtaining multi-step-ahead forecasts for univariate discrete-time SETAR models. They concluded that forecasts made using Monte Carlo simulation are satisfactory in cases where it is known that the disturbances in the SETAR model come from a symmetric distribution.” (Emphasis added.) The Examiner interprets ‘perturbation’ as encompassing ‘disturbances’ as disclosed by De Gooijer, which comes from random sampling that is an inherent feature of Monte Carlo simulations.P. 457: “The forecast distribution can be obtained by simulation using any of these stochastic models, but how to summarize the distribution is not obvious. Freeland and McCabe (2004) proposed using the median of the forecast distribution, and gave a method for computing confidence intervals for the entire forecast distribution in the case of integer-valued autoregressive (INAR) models of order 1.” 
wherein the operations further comprise: presenting the range of confidence values associated with the at least one predicted output on an output device.
The Examiner notes that the presentation of the confidence values via an output device is inherent in the passage quoted above.

Regarding claim 9, De Gooijer discloses its further limitation wherein the generating of the plurality of input time series comprises applying a plurality of conditional tests to the plurality of datasets to generate a plurality of clusters, wherein each cluster of the plurality of clusters comprises a subset of the plurality of datasets, and wherein each dataset included in each subset comprises a plurality of common parameters relative to other datasets of the subset.
P. 450 “When forecasting several similar series, Withycombe (1989) showed that it can be more efficient to estimate a combined seasonal component from the group of series, rather than individual seasonal patterns. Bunn and Vassilopoulos (1993) demonstrated how to use clustering to form appropriate groups for this situation, and Bunn and Vassilopoulos (1999) introduced some improved estimators for the group seasonal indices.”

Regarding claim 10, De Gooijer discloses its further limitation wherein the algorithm comprises a piecewise linear regression, deep learning algorithm.
P. 452: “The class of (self-exciting) threshold AR (SETAR) models has been prominently promoted through the books by Tong (1983, 1990). These models, which are piecewise linear models in their most basic form, have attracted some attention in the IJF. Clements and Smith (1997) compared a number of methods for obtaining multi-step-ahead forecasts for univariate discrete-time SETAR models.” (Emphasis added.)P. 453: “An artificial neural network (ANN) can be useful for nonlinear processes that have an unknown functional relationship and as a result are difficult to fit (Darbellay & Slama, 2000). The main idea with ANNs is that inputs, or dependent variables, get filtered through one or more hidden layers each of which consist of hidden units, or nodes, before they reach the output variable. The intermediate output is related to 

Regarding claim 17, De Gooijer discloses a method, comprising:
obtaining, by a processing system including a processor, a plurality of historical inputs;
P. 459, sec. 11: “Combining forecasts, mixing, or pooling quantitative forecasts obtained from very different time series methods and different sources of information has been studied for the past three decades.” (Emphasis added.)
obtaining, by the processing system, a plurality of historical outputs;
P. 457, sec. 10, Forecast evaluation and accuracy measures. “A bewildering array of accuracy measures have been used to evaluate the performance of forecasting methods. ... We first define the most common measures.”
(cont.) “Let Yt denote the observation at time t and Ft denote the forecast of Yt. Then define the forecast error as et =Yt - Ft and the percentage error as pt =100et/Yt. An alternative way of scaling is to divide each error, by the error obtained with another standard method of forecasting.” (Emphasis added.)
applying, by the processing system, a piecewise linear regression, deep learning algorithm to at least the plurality of historical inputs and the plurality of historical outputs to generate a plurality of predicted inputs;
P. 452: “The class of (self-exciting) threshold AR (SETAR) models has been prominently promoted through the books by Tong (1983, 1990). These models, which are piecewise linear models in their most basic form, have attracted some attention in the IJF. Clements and Smith (1997) compared a number of methods for obtaining multi-step-ahead forecasts for univariate discrete-time SETAR models.”P. 453: “An artificial neural network (ANN) can be useful for nonlinear processes that have an unknown functional relationship and as a result are difficult to fit (Darbellay & Slama, 2000). The main idea with ANNs is that inputs, or dependent variables, get filtered through one or more 
applying, by the processing system, a plurality of weightings to the plurality of predicted inputs to generate a plurality of predicted weighted inputs; and
P. 457, sec. 10, Forecast evaluation and accuracy measures. “A bewildering array of accuracy measures have been used to evaluate the performance of forecasting methods. ... We first define the most common measures.”
(cont.) “Let Yt denote the observation at time t and Ft denote the forecast of Yt. Then define the forecast error as et =Yt - Ft and the percentage error as pt =100et/Yt. An alternative way of scaling is to divide each error, by the error obtained with another standard method of forecasting.” (Emphasis added.)
applying, by the processing system, at least one simulation to the plurality of predicted weighted inputs to generate a plurality of predicted weighted outputs.
P. 457, sec. 10, “Let Yt denote the observation at time t and Ft denote the forecast of Yt. Then define the forecast error as et =Yt - Ft and the percentage error as pt =100et/Yt.” (Emphasis added.)
Regarding claim 18, De Gooijer discloses its further limitations comprising:
obtaining, by the processing system, at least one prospective input, wherein the applying of the piecewise linear regression, deep learning algorithm comprises applying the piecewise linear regression, deep learning algorithm to the at least one prospective input.
P. 452: “The class of (self-exciting) threshold AR (SETAR) models has been prominently promoted through the books by Tong (1983, 1990). These models, which are piecewise linear models in their most basic form, have attracted some attention in the IJF. Clements and Smith (1997) compared a number of methods for obtaining multi-step-ahead forecasts for univariate discrete-time SETAR models.”P. 453: “An artificial neural network (ANN) can be useful for nonlinear .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
De Gooijer, primary reference. (De Gooijer JG, Hyndman RJ. 25 years of time series forecasting. International journal of forecasting. 2006 Jan 1;22(3):443-73.)
Ellner. (Ellner S, Turchin P. Chaos in a noisy world: new methods and evidence from time-series analysis. The American Naturalist. 1995 Mar 1;145(3):343-75.)
Sagheer. (Sagheer A, Kotb M. Time series forecasting of petroleum production using deep LSTM recurrent networks. Neurocomputing. 2019 Jan 5;323:203-13.)
Wallis. (Wallis KF. Combining forecasts–forty years later. Applied Financial Economics. 2011 Jan 1;21(1-2):33-41.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over De Gooijer and Wallis.
garding claim 2, Wallis discloses its further limitation which De Gooijer does not seem to discloses explicitly wherein the plurality of weightings comprise a plurality of historical weightings and a plurality of predictive weightings.
P. 34: “The basic optimality result of Bates and Granger (1969) is that a linear combination of two competing point forecasts using the optimal (variance minimizing) weight in general has a smaller forecast MSE than either of the two competing forecasts. It might have seemed counter intuitive that combining with an inferior forecast could improve matters, relative to the MSE measure, but combining using the weight that is optimal with respect to the same measure is seen to achieve this.” (Emphasis added.)The Examiner notes that each weight disclosed by Wallis in the passage above falls within the scope of “historical weighting” because it is optimized based on a historical variance value. The Examiner interprets the term “historical weighting” in view of the non-limiting description in the specification at [0034], and notes that the Applicant provides no meaningful definition for this term.
The Examiner notes that each weight value disclosed in De Gooijer falls within the scope of “predictive weightings” because each is used for time series prediction (i.e. forecasting). See e.g. the weight values 1/N at p. 35, eqns. (3), weight value k in the last equation on p. 35, and the weight values w in eqns. (10) and (11). The Examiner interprets the term “predictive weighting” in view of the non-limiting description in the specification at [0035], and notes that the Applicant provides no meaningful definition for this term.
At the time of filing, it would have been obvious to a person of ordinary skill to combine the technique for combining forecasts via weighting (as taught in Wallis) with the system of De Gooijer because—as noted by Wallis at p. 34—“a linear combination of two competing point forecasts using the optimal (variance minimizing) weight in general has a smaller forecast MSE than either of the two competing forecasts.”

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over De Gooijer.
a machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
The Examiner notes that a processor and a memory are inherent in the systems described throughout De Gooijer.
obtaining a plurality of datasets from a plurality of sources;
P. 459, sec. 11: “Combining forecasts, mixing, or pooling quantitative forecasts obtained from very different time series methods and different sources of information has been studied for the past three decades.” (Emphasis added.)
generating a plurality of predicted time series responsive to the obtaining of the plurality of datasets;
P. 459, sec. 11: “Combining forecasts, mixing, or pooling quantitative forecasts obtained from very different time series methods and different sources of information has been studied for the past three decades.” (Emphasis added.)
applying a plurality of weightings to the predicted time series to generate a plurality of weighted time series;
P. 459, sec. 11: “Combining forecasts, mixing, or pooling quantitative forecasts obtained from very different time series methods and different sources of information has been studied for the past three decades.”
(cont.) “Numerous methods for selecting the combining weights have been proposed. The simple average is the most widely used combining method (see Clemen’s review and Bunn, 1985), but the method does not utilize past information regarding the precision of the forecasts or the dependence among the forecasts. Another simple method is a linear mixture of the individual forecasts with combining weights determined by OLS (assuming unbiasedness) from the matrix of past forecasts and the vector of past observations (Granger & Ramanathan, 1984).” (Emphasis added.)
applying a simulation to the plurality of weighted time series to generate a plurality of predicted outputs, wherein the applying of the simulation comprises applying a perturbation to the plurality of weighted time series to generate a respective range of confidence values associated with each of the plurality of predicted outputs; and
P. 457: “The forecast distribution can be obtained by simulation using any of these stochastic models, but how to summarize the distribution is not obvious. Freeland and McCabe (2004) proposed using the median of the forecast distribution, and gave a method for computing confidence intervals for the entire forecast distribution in the case of integer-valued autoregressive (INAR) models of order 1.”P. 452: “Clements and Smith (1997) compared a number of methods for obtaining multi-step-ahead forecasts for univariate discrete-time SETAR models. They concluded that forecasts made using Monte Carlo simulation are satisfactory in cases where it is known that the disturbances in the SETAR model come from a symmetric distribution.” (Emphasis added.)The Examiner interprets ‘perturbation’ as encompassing ‘disturbances’ as disclosed by De Gooijer, which comes from random sampling that is an inherent feature of Monte Carlo simulations.
presenting the plurality of predicted outputs and the respective range of confidence values associated with each of the plurality of predicted outputs on an output device.
The Examiner notes that the presentation of the confidence values via an output device is probably inherent in the passage quoted above. Furthermore, the Examiner takes Official notice that “output devices” including computer monitors and printers were known at the time of filing.
At the time of filing, it would have been obvious to a person of ordinary skill to present confidence values (as computed in De Gooijer) to a user via an output device (such as a computer monitor or a printer) so that the user could know these values, understand the uncertainty surrounding the model that has been generated, and make future decisions accordingly.

Regarding claim 12, its further limitation would have been an obvious extension of claim 11 (see rejection above). Claim 12 recites wherein the plurality of sources comprises a network, a database, a server, a router, a gateway, a user equipment, or any combination thereof. The Examiner takes Official 

Regarding claim 13, De Gooijer discloses its further limitation wherein the operations further comprise:
applying a separation function to the plurality of datasets to generate a first plurality of time series, wherein the generating of the plurality of predicted time series is based on the first plurality of time series.
P. 450, sec. 4: “seasonal decomposition”. 

Regarding claim 14, De Gooijer discloses its further limitation comprising receiving a ... plurality of time series, wherein the generating of the plurality of predicted time series is further based on the ... plurality of time series.
P. 459, sec. 11: “Combining forecasts, mixing, or pooling quantitative forecasts obtained from very different time series methods and different sources of information has been studied for the past three decades.” (Emphasis added.)
The Examiner notes that De Gooijer discloses obtaining data from a plurality of data sources, but not specifically a second plurality of sources. (See excerpt above.) The receipt and processing of a second plurality of predictive time series is merely the continued iterative implementation of the techniques disclosed by De Gooijer. At the time of filing, it would have been obvious to a person of ordinary skill to 

Regarding claim 15, De Gooijer discloses its further limitation wherein the first plurality of time series comprises a plurality of historical input time series, wherein the second plurality of time series comprises a plurality of prospective time series, and wherein the operations further comprise:
obtaining a third plurality of time series, wherein the third plurality of time series comprises a plurality of historical output time series, wherein the generating of the plurality of predicted time series comprises applying a piecewise linear regression, deep learning algorithm to the plurality of historical input time series, the plurality of prospective time series, and the plurality of historical output time series.
P. 459, sec. 11: “Combining forecasts, mixing, or pooling quantitative forecasts obtained from very different time series methods and different sources of information has been studied for the past three decades.” (Emphasis added.)P. 452: “The class of (self-exciting) threshold AR (SETAR) models has been prominently promoted through the books by Tong (1983, 1990). These models, which are piecewise linear models in their most basic form, have attracted some attention in the IJF. Clements and Smith (1997) compared a number of methods for obtaining multi-step-ahead forecasts for univariate discrete-time SETAR models.”P. 453: “An artificial neural network (ANN) can be useful for nonlinear processes that have an unknown functional relationship and as a result are difficult to fit (Darbellay & Slama, 2000). The main idea with ANNs is that inputs, or dependent variables, get filtered through one or more hidden layers each of which consist of hidden units, or nodes, before they reach the output variable. The intermediate output is related to the final output.” The Examiner interprets “deep learning algorithm” as encompassing an ANN comprising three or more layers, as disclosed above.
The Examiner notes that De Gooijer discloses obtaining data from a plurality of data sources, but not specifically a third plurality of sources. (See excerpt above.) The receipt and processing of a second .

Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over De Gooijer and Ellner.

Regarding claim 8, Ellner discloses the following further limitations which De Gooijer does not disclose wherein the applying of the perturbation comprises applying the perturbation on an iterative basis while dithering on a value of the perturbation to obtain an indication of a sensitivity of the at least one predicted output to the perturbation, and 
P. 344 “The Lyapunov exponent is the rate of growth over time of the effects of a small perturbation to the system's state (we give a formal definition below). Thus, a system with >.. > 0 has the property of sensitive dependence on initial conditions and is chaotic. Intuitively, a chaotic system is a noise amplifier (Deissler and Farmer 1992): after a perturbation occurs, the effects of the perturbation are magnified over time by the system's intrinsic dynamics. Thus, both the system itself and external perturbations contribute to the system's unpredictability.” (Emphasis added.)P. 349 “Suppose we now include a stochastic exogenous component in it and again want to determine whether the system is chaotic. First, we generate a sequence of random perturbations for the system and save it. Then we start two trajectories from similar initial conditions and subject both trajectories to the saved sequence of random perturbations. Both trajectories will move somewhat erratically, because they are affected by noise. But if the system is stable they will converge, while if it is chaotic they will diverge. In the latter case, we will conclude that some part of the observed irregularity is due to the endogenous component.” (Emphasis added.)
wherein the operations further comprise: presenting the indication of the sensitivity of the at least one predicted output to the perturbation on the output device.

    PNG
    media_image1.png
    460
    559
    media_image1.png
    Greyscale
Ellner, p. 349, fig. 1.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the techniques disclosed by Ellner for introducing perturbations (also known as dynamic noise) to the De Gooijer system because this can produce more realistic representations of natural processes. Both disclosers pertain to time series forecasting.

Regarding claim 16, Ellner discloses the following further limitations which De Gooijer does not disclose wherein the output device comprises a speaker, a display device, a printed report, or any combination thereof, and wherein the applying of the perturbation to the plurality of weighted time series comprises applying the perturbation on an iterative basis while dithering on a value of the perturbation to obtain an indication of a sensitivity of the plurality of predicted outputs to the perturbation, and
P. 344 “The Lyapunov exponent is the rate of growth over time of the effects of a small perturbation to the system's state (we give a formal definition below). Thus, a system with >.. > 0 has the property of sensitive dependence on initial conditions and is chaotic. Intuitively, a chaotic system is a noise amplifier (Deissler and Farmer 1992): after a perturbation occurs, the effects of the perturbation are magnified over time by the system's intrinsic dynamics. Thus, both the system itself and external perturbations contribute to the system's unpredictability.” (Emphasis added.)P. 349 “Suppose we now include a stochastic exogenous component in it and again want to determine whether the system is chaotic. First, we generate a sequence of random perturbations for the system and save it. Then we start two trajectories from similar initial conditions and subject both trajectories to the saved sequence of random perturbations. Both trajectories will move somewhat erratically, because they are affected by noise. But if the system is stable they will converge, while if it is chaotic they will diverge. In the latter case, we will conclude that some part of the observed irregularity is due to the endogenous component.” (Emphasis added.)See also p. 349, fig. 1, “printed report”, reproduced below.
wherein the operations further comprise: presenting the indication of the sensitivity on the output device.

    PNG
    media_image1.png
    460
    559
    media_image1.png
    Greyscale
Ellner, p. 349, fig. 1.
The obviousness analysis of claim 8 applies equally here.

Regarding claim 20, Ellner discloses the following further limitations which De Gooijer does not disclose wherein the applying of the at least one simulation to the plurality of predicted weighted inputs comprises applying a perturbation to generate a range of values associated with at least one predicted weighted output of the plurality of predicted weighted outputs, and wherein the applying of the perturbation comprises applying the perturbation on an iterative basis while dithering on a value of the perturbation to obtain an indication of a sensitivity of the at least one predicted weighted output to the value of the perturbation, and
P. 344 “The Lyapunov exponent is the rate of growth over time of the effects of a small perturbation to the system's state (we give a formal definition below). Thus, a system with >.. > 0 has the property of sensitive dependence on initial conditions and is chaotic. Intuitively, a chaotic system is a noise amplifier (Deissler and Farmer 1992): after a perturbation occurs, the effects of the perturbation are magnified over time by the system's intrinsic dynamics. Thus, both the system itself and external perturbations contribute to the system's unpredictability.” (Emphasis added.)P. 349 “Suppose we now include a stochastic exogenous component in it and again want to determine whether the system is chaotic. First, we generate a sequence of random perturbations for the system and save it. Then we start two trajectories from similar initial conditions and subject both trajectories to the saved sequence of random perturbations. Both trajectories will move somewhat erratically, because they are affected by noise. But if the system is stable they will converge, while if it is chaotic they will diverge. In the latter case, we will conclude that some part of the observed irregularity is due to the endogenous component.” (Emphasis added.)
See also p. 349, fig. 1, “printed report”, reproduced below.
wherein the method further comprises: presenting the at least one predicted weighted output, the range of values associated with at least one predicted weighted output, and the indication of the sensitivity on an output device.

    PNG
    media_image1.png
    460
    559
    media_image1.png
    Greyscale
Ellner, p. 349, fig. 1.
The obviousness analysis of claim 8 applies equally here.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over De Gooijer and Sagheer.
Regarding claim 19, De Gooijer discloses its further limitation comprising:
obtaining, by a processing system, a plurality of datasets;
quantitative forecasts obtained from very different time series methods and different sources of information has been studied for the past three decades.” (Emphasis added.)
organizing, by the processing system, the plurality of datasets into a plurality of clusters, wherein each of the clusters comprises a plurality of time series that share common parameters, and wherein each time series comprises a plurality of information elements; and
P. 450 When forecasting several similar series, Withycombe (1989) showed that it can be more efficient to estimate a combined seasonal component from the group of series, rather than individual seasonal patterns. Bunn and Vassilopoulos (1993) demonstrated how to use clustering to form appropriate groups for this situation, and Bunn and Vassilopoulos (1999) introduced some improved estimators for the group seasonal indices.
Sagheer discloses the following further limitation which De Gooijer does not seem to disclose:
applying at least one long-short-term-memory (LSTM) algorithm ... to encode patterns of variation in sequences of the plurality of time series of the cluster and to decode learned trends, wherein the obtaining of the plurality of historical inputs is responsive to the applying of the at least one long-short-term-memory (LSTM) algorithm.
P. 204 “In this paper, we propose that a Deep LSTM (DLSTM) architecture can adapt with learning the nonlinearity and complexity of time-series data. The proposed deep model is correspondingly an extension of the original LSTM model, where it includes multiple LSTM layers such that each layer contains multiple cells. The proposed model demonstrates a more effective use of the parameters of each LSTM’s layer in order to train the forecasting model efficiently. It works as follows: each LSTM layer operates at different time scale and, thereby, processes a certain part of the desired task and, subsequently, passes it on to the next layer until finally the last layer generates the output [12,13].” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to apply LSTM to time series forecasting (as taught by Sagheer) to the De Gooijer system because—as noted by Sagheer in the passage quoted above—this model can more effectively model the time-series data being analyzed. Both disclosures pertain to time-series forecasting.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Lao discloses a technique for combining a plurality of time-series forecasts via a weighted combination. See especially sec. (II)(C), eqn. 7. (Lao W, Wang Y, Peng C, Ye C, Zhang Y. Time series forecasting via weighted combination of trend and seasonality respectively with linearly declining increments and multiple sine functions. In2014 International Joint Conference on Neural Networks (IJCNN) 2014 Jul 6 (pp. 832-837). IEEE.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.